                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

DOWN-LITE INTERNATIONAL, INC.,                            Civil Action No. 1:19-cv-627

       Plaintiff,                                         Dlott, J.
                                                          Bowman, M.J
     vs.

DEFENDANT ALTBAIER, et al.,

       Defendants.

                           REPORT AND RECOMMENDATION

       This civil action is now before the Court on Plaintiff Down-lite International, Inc.’s

(“Down-lite”) motion for a preliminary injunction (Doc. 2. Ex. A). Down-lite filed a

complaint in the Hamilton County Court of Common Pleas on July 19, 2019 seeking

injunctive and compensatory damages. Plaintiff brings three claims against Defendant

Chad Altbaier and his company Paice Partners Global, LLC (Paice) alleging

misappropriation of trade secrets, breach of an employment agreement, and breach of a

shareholder agreement. The state court held a hearing on July 22, 2019 regarding

Down-lite’s motion for Temporary Restraining Order (TRO), which it granted the same

day. Thereafter, Defendants filed a notice of removal to this Court as well as motions to

dissolve the TRO and vacate the expediated discovery order and hearing date

previously set by the state court. On August 1, 2019, Defendants also filed a motion to

change venue and consolidate with a related action Defendants filed in the Untied

States District Court for the Northern District of California.

       The Court denied Defendants’ motion to transfer venue and motion to dissolve

the temporary restraining order. (Doc.15). The Court also extended the temporary



                                              1
restraining order entered on July 22, 2019 until such time as the hearing on the

preliminary injunction was concluded. (Doc. 18).

       The undersigned held a comprehensive four-day hearing on the motion for a

preliminary injunction on August 26, 2019 through August 29, 2019. Thereafter, the

parties each submitted findings of fact and conclusions of law. (Docs. 55, 56). Upon

careful review and for the reasons that follow, the undersigned herein recommends that

Plaintiff’s motion for a temporary restraining order be denied.

       I.     Background and Facts

       Plaintiff Down-lite designs, manufactures, and sells down and feather filled

bedding for the retail and hospitality channels. (Tr. at 1-135; 2-170). (Doc. Ex. 1 to

Plaintiffs’ Request for TRO, Declaration of Marvin Werthaiser). Down-lite is an Ohio

close corporation owned by three shareholders: Marvin and Larry Werthaiser (who are

brothers), and Robert Altbaier (a long-time friend of Larry’s and business partner).

Down-lite refers to these owners as the “G1” or first generation. (Tr. at 3-31). Down-lite

considers children or children-in-law of Marvin, Larry and Robert as “G2” or second

generation. Some of them work for the Company and some do not. (Tr. at 3- 78).

Defendant Altbaier is Robert Altbaier’s son.

       Defendant Altbaier began his employment with Down-lite in December 2001 as a

Management Trainee. Most recently, Mr. Altbaier served as the Vice President of Down-

lite’s Outdoor Division. (Tr. at 1-75; Tr. at 1-111,112; Tr. at 4-9). After several years in a

sales position with Down-lite (2002-2008), Mr. Altbaier became Down-lite’s Vice

President for Sales and Marketing. In that role he had responsibility for all Down-lite

sales, which was a position/role that required substantial time working in Ohio.



                                               2
Accordingly, from 2008 to 2013 Mr. Altbaier “commuted” to Ohio “like almost every other

week.” (See, PI Tr. 2-167 to 2-168; and 2-170).

       Notably, in December 2003, Altbaier began working for Down-lite out of his office

in San Francisco, California. (Tr. at 1-178). In September 2010, he moved a short

distance to Burlingame, California, where he continued to work on behalf of Down-lite.

In 2013, to facilitate Mr. Altbaier’s desire to reduce his required commute to Ohio,

Down-lite created a position for Mr. Altbaier by creating an outdoor division. (Id., 1-32;

4-9). The Outdoor division sells only down insulation to outerwear brands, who in turn

make and sell items such as jackets and sleeping bags. (Tr. at 1-6). Prior to 2010-2011,

Down-lite was not previously in the business of selling down insulation to the outerwear

market. (Tr. at 1-32). Defendant began selling down insulation to the outerwear market

on behalf of Down-lite around 2010-2011. (Tr. at 1-33; Tr. at 1-111,112).

       Mr. Altbaier worked with “complex and technically nuanced products” and was

Down-lite’s sole salesperson for outerwear. (Doc. 42, Tr., 1-33; 1-73). He had minimal

oversight and “kind of dictated” what he did. (Tr. 1-249). He developed “significant

relationships,” including strong personal relationships and friendships for Down-lite. (Tr.

1-34). Importantly, he developed “great trust and great goodwill” with these customers

and their key personnel. (Id., 1-34 to 1-35; 1-44). And, most significantly, Mr. Altbaier’s

relationship with the key personnel of Down-lite’s top five outdoor customers was

especially strong/tight. Id. Those five customers will account for $25,000,000 in annual

revenue in 2019: 17% of all Down-lite revenue. (Id. 44-45).

       In 2009, Down-lite required Mr. Altbaier to enter into a non-negotiable

employment agreement that contained Restrictive Covenants. The 2009 Agreement



                                            3
contains a one-year non-compete restriction. (Tr. at 2-4). The 2009 Agreement

expressly defines Down-lite’s business at that time as “manufacturing bedding and

home furnishings products.” (Defendant’s Ex. A). The 2009 Agreement only applies to

business in which Down-lite engaged in at the time. This does not include supplying

down insulation to the outerwear market. (Tr. at 1-3, 4).

       In 2013, while Mr. Altbaier still resided and worked in California, Down-lite

required him to sign an Amended and Restated Close Corporation and Shareholder

Agreement (the “2013 Shareholder Agreement”). Mr. Altbaier was advised by his father

Robert that this document must be signed and signed quickly. (Tr. 1-117). Defendant

signed the 2013 Shareholder Agreement in California. (Tr. at 3-151). The signature

page of the 2013 Shareholder Agreement includes the following Parties: Down-lite, its

three shareholders (Larry, Marvin, and Robert), and nine separate trusts, each relating

to one of the foregoing owners. (Tr. 1-120).

       Defendant Altbaier is not an owner of Down-lite. He does not own any shares of

voting or nonvoting stock in Down-lite. Rather, Defendant was one of three co-trustees

of the Robert H. Altbaier Family Grantor Trust of 2012 (the “Trust”) – a Trust vehicle that

owns solely non-voting shares in Down-lite. As a Trustee of the Trust, Defendant does

not hold any ownership interest in Down-lite. As a Trustee of the Trust, Defendant is not

permitted to make any unilateral decisions regarding the Trust. As a result, he cannot

transfer any of the Trust’s shares without the consent of the co-trustees (defined

collectively in the Trust Agreement as the “Trustee”). (Tr. 1-120). The 2013 Shareholder

Agreement purported to impose “Restrictive Covenants” on shareholders during the

time that shareholder “holds” shares of Down-lite and for two (2) years thereafter. The



                                               4
non-competition clause contains no geographic restriction. (Tr. 1-139).         Defendants

argue that one of the reasons for Down-lite’s creation of the 2013 Shareholder

Agreement was to ensure that none of the three owners could take actions that would

affect the company without the knowledge and agreement of the others.

      In late 2018, Down-lite found itself struggling in an extremely poor financial

position, with bankruptcy looming as a possibility. (Tr. at 1-273). Down-lite was making

payroll and paying suppliers by tapping into its bank credit. (Tr. at 1-222). Down-lite

currently is operating under a lender forbearance or loan workout agreement pursuant

to which Down-lite must take certain actions before the agreement expires on

November 1, 2019. (Tr. at 2-86, 87).

      In response to Down-lite’s financial struggles, Josh Werthaiser stepped down as

the Company’s CEO and the Company scrambled to identify a new CEO. Hastily,

Down-lite promoted a brand new sales manager, Lisa Pruett to interim CEO. (Tr. at 2-

107). Pruett had no experience as a CEO and no experience in the bedding or

outerwear industries prior to arriving at Down-lite. (Tr. at 2-100, 101). The week

following the preliminary injunction hearing, Pruett resigned from Down-lite.

      At the end of 2018, Down-lite reduced the salary of Altbaier and his wife, who

works for Down-lite, with a promise that the reduction would be made up in the first half

of 2019. (Tr. at 2-227; 1-223, 224). During the first half of 2019, Down-lite was going

through layoffs and closing factories. Defendant Altbaier was concerned about his

family’s future financial stability with both parents working for a company with a bleak

future. (Tr. at 1-224). Defendant Altbaier began looking for alternate means of




                                            5
supporting his family that would capitalize on his professional skills without damaging

the family company for which both he and his wife worked.

          To that end, Defendant Altbaier formed a new business, PAICE Partners Global,

LLC on April 30, 2019. (Tr. at 1-12). With its principal place of business in Defendant’s

home office in Burlingame, California, PAICE would be in the business of developing,

marketing and selling high quality raw materials to the apparel industry, with a strategic

focus on insulation supply to the outerwear market. (Tr. at 1-102). Mr. Altbaier wanted

PAICE to partner with Down-lite in the supply chain. (Tr. at 1-113; 1-116). Defendant

Altbaier had hoped to serve as an exclusive independent sales representative to Down-

lite, using Down-lite as PAICE’s exclusive down material supplier to the outerwear

business. (Tr. at 2-148). Down-lite has utilized other independent sales representatives

– including Defendant’s wife, Lauren, for the past 10 years. (Tr. at 2-43).

          Mr. Altbaier was transparent with Down-lite about his plans for PAICE. He shared

his draft written business plan with Josh and Hailey Werthaiser1 at a breakfast meeting

on May 20, 2019. (Tr. at 1-228, 229). Prior to the meeting with Josh and Hailey,

Defendant Altbaier shared the same plan with Doug Meyer.2 (Tr. at 2-71,76). Meyer was

very receptive of the plan, and offered his congratulations to Defendant, including a “fist

bump.” (Tr. at 1-229). At Meyer’s suggestion, Altbaier then shared the business plan

with CEO Lisa Pruett. Pruett initially was receptive of the plan and gave Altbaier a hug.

(Tr. at 1-233, 234).

           Meyer informed Defendant Altbaier that he and Pruett would take the lead in

negotiating the terms of the agreement to serve as a sales representative for Down-lite.


1
    Hailey is Marvin Werthaiser’s daughter. Josh, Hailey and Chad were considered G-1.5’s by Marvin.
2
    Doug Meyer is an advisor to Down-lite.

                                                    6
They also specifically suggested that Marvin Werthaiser be removed from the

negotiations to keep the communications simple and efficient. (Tr. at 1-235).

       That same day, and with knowledge of Down-lite, Defendant traveled to Toronto

to provide a presentation to outerwear a Canadian brand customer with the goal of

securing additional business for Down-lite. (Tr. at 2-16). Notably, those meetings in late

May resulted in that company increasing its business with Down-lite by a factor of three.

(Tr. at 2-16).

       On May 23, 2019, Defendant received a call from Meyer, and Down-lite’s counsel

Brad Haas mentioning the Restrictive Covenants in the various agreements. (Tr. at 1-

236). Up until this point, Defendant Altbaier did not recall having signed any documents

that contained Restrictive Covenants. (Tr. at 1-146). Further, it was Defendant Altbaier’s

understanding that Restrictive Covenants were illegal in California.

       On June 6, 2019, Defendant Altbaier initiated a conference call with Meyer,

Pruett, and his father, Robert Altbaier. (Tr. at 1-236). For the first time, Pruett told

Defendant that she did not support the idea of him serving as an exclusive sales agent

for Down-lite, but the parties to the call ultimately agreed that she and Meyer would

work on a financial proposal for Defendant Altbaier, and they would talk again the

following week. (Tr. at 1-236).

       On June 13, 2019, Defendant Altbaier had a previously scheduled, regular bi-

weekly touch-base call with Pruett. He asked her about the proposal. She responded

that she had not had a chance to work on it, but that they would talk about it next week

at the Outdoor Retailer show in Denver, which she had decided to attend with him. (Tr.

at 1-236).



                                            7
          On June 14, 2019, Defendant received a curt phone call from Pruett. She said

that: “Down-lite is not going to move forward with you. I am not going to f**king3 placate

family. Down-lite doesn’t need you, and we will be fine without you. These are Down-

lite’s customers, not yours. The optics of your departure are not good for the company,

both internally and with the bank. Good luck with your new business, as Down-lite will

not be a part of it.” She also stated that if Mr. Altbaier were not part of the family, she

would have fired him. (Tr. at 1-238).

          On June 18, 2019, Defendant attended the Outdoor Retailer show in Denver,

accompanied by Pruett. (Tr. at 1-239). Pruett had not attended the trade show before

and she requested that Defendant Altbaier introduce her to customers. Defendant

obliged. During their time together at the show, Pruett provided very mixed signals. (Tr.

at 1-239). She said that if Defendant wanted to try to make more money as a Down-lite

employee, she would see about having Defendant take on more responsibilities with the

bedding side of the business. (Tr. at 1-237).

           On June 20, 2019, Defendant sent an email to Pruett reiterating his plans for

starting PAICE by July 1, 2019. (Tr. at 1-239). On June 24, 2019, Pruett responded with

a list of what she expected of Defendant during his last week. (Tr. at 1-239). Defendant

complied with all of Pruett’s directives and acted diligently to transition his work to

others at Down-lite to minimize any disruption to Down-lite or its customers. (Tr. at 3-66,

67).

          Between May 20, 2019 and June 30, 2019, Defendant closed significant

business deals for outerwear business on behalf of Down-lite, many of which were

seasonal, year-long contracts, going through the summer of 2020. (Tr. at 4-29). These

3
    Sanitized by the Court.

                                             8
customers included some of Down-lite’s largest outerwear brand partners, representing

more than 80% of Down-lite’s total outdoor revenue. (Tr. at 4-29).

       On June 25, 2019, counsel for Down-lite sent a letter to Defendant Albtaier

purporting to remind him of his Restrictive Covenants and threatening litigation. (Tr. at

3-155). Nonetheless, Defendant Altbaier continued to provide his best efforts to Down-

lite during his last week of employment to ensure a smooth hand-off – to his very last

day, even offering to assist Josh Werthaiser the following week after his departure,

regarding any pending topics or questions. (Tr. at 238, 239). No one from Down-lite

notified Defendants (or Defendants’ counsel) that it planned to file a lawsuit against Mr.

Altbaier and PAICE in Ohio on July 19, 2019, or that it would be seeking an ex parte

injunction on July 22, 2019. (Tr. at 2-234).

       Down-lite kept its intention to sue Mr. Altbaier a secret from two of the three

owners. (Tr. at 2-126). No one at Down-lite informed Robert Altbaier that his own

company was about to sue his son. (Tr. at 3-127,128). No one told Larry Werthaiser that

Down-lite was about to sue Chad Altbaier. (Tr. at 2-126). Robert Altbaier testified that

had he been told in advance of the plan to sue, he certainly would have objected to it.

       After obtaining the ex parte Temporary Restraining Order in state court, Down-

lite’s counsel sought to prevent Defendant Altbaier from attending a trade show in New

York City the week of July 22, 2019 called the TexWorld Show. Although attendance at

this show did not violate the TRO, Defendant respected Down-lite’s request and did not

attend. Rather, Defendant attended a different trade show, the Functional Fabric Fair.

(Tr. at 1-12). At that show, Defendant met with only a few zero-down polyester suppliers

and no customers/prospects. (Tr. at 193)



                                               9
       After July 22, 2019, Defendant had three email exchanges using his PAICE email

account, none of which violated the TRO, including:

      a. Email to Rick Fowler to follow-up on non-competitive, non-down consulting
work, August 11, 2019.

      b. Email to Phil Graves dated July 31, 2019 acknowledging Graves’ introductions
to Defendant of new contacts for potential non-down consulting (none of whom was
associated with Down-lite); followed by Graves asking Defendant a question dated
August 5-7, 2019. Defendant did not provide any specific response to him.

      c. Email exchange with Jean C. Rouyer of Advansa regarding non-competitive,
non-down consulting work dated July 23-July 27, 2019.

(Tr. At 1-24, 78. 89, 83, 84).

       Additionally, during the preliminary injunction hearing, Marvin Werthaiser

revealed that he had formed a secret company with his daughter Hailey Werthaiser in

May 2019 known as Continental Feather and Down. (Tr. at 2-236, 237). They formed

the company in the event that Down-lite filed for bankruptcy or otherwise terminated its

business operations. (Tr. at 2-237). Marvin Werthaiser registered the company with the

state of Ohio. Marvin Werthaiser claimed that he has not yet transacted any business

through Continental Feather and Down. (Tr. at 4-26). There is no evidence that Down-

lite has taken any action to enforce any alleged Restrictive Covenants against Marvin

Werthaiser or Hailey Wethaiser.

       II.    Standard of Review

       The purpose of a preliminary injunction is to preserve the status quo. Procter &

Gamble Co. v. Bankers Trust Co., 78 F.3d 219, 227 (6th Cir. 1996). In considering a

preliminary injunction, the court considers four elements: (1) a substantial likelihood of

success on the merits; (2) a substantial threat that the movant will suffer irreparable

injury if the injunction is denied; (3) that the threatened injury outweighs any damage

                                           10
that the injunction might cause the defendant; and (4) that the injunction will not

disserve the public interest. City of Pontiac Retired Employees Ass'n v. Schimmel, 751

F.3d 427, 430 (6th Cir. 2014).

      III.   Analysis

      A. Likelihood of Success on the Merits

             1. Contract Claim

      Based upon Defendants’ actions outlined above, Plaintiff argues that Defendants

should be enjoined from working in the outdoor market and from soliciting Down-lite’s

customers and prospects until the full duration of an injunction may be determined.

Pursuant to the Shareholder agreement, Plaintiff argues that Defendant Altbaier:

      (1) Promised that he would not “within the United States” own an entity that
          competes with Down-lite;

      (2) Agreed that all customers and prospective customers of Down-lite shall be
          solely the “Customers” of Down-lite;

      (3) Promised that he would not initiate any communication with any Down-lite
          Customer concerning goods or services if those goods and services are even
          indirectly competitive with Down-lite’s business or prospective activities;

      (4) Promised that he would not accept any business from any Down-lite
          Customer with respect to the sale of goods or services if those goods and
          services are even indirectly in competition with Down-lite’s business or Down-
          lite’s prospective activities;

      (5) Promised that he would not cause any Down-lite Customer to decrease the
          amount of business it does with Down-lite; and

      (6) Promised that, except for generally known information, he would not at any
          time directly or indirectly use information known by him as a result of his
          involvement with Down-lite including information about customers, suppliers,
          products, processes, services, prices, techniques, trade secrets, financial
          condition, plans, prospects, policies, or procedures, or uses or improvements
          thereof or know-how related thereto (“Confidential Information”).

(Doc. 56).

                                          11
      Applying Ohio Law, Plaintiff contends that the restrictive covenants outlined in

the Shareholder Agreement are reasonable and enforceable. Notably, in Raimonde v.

Van Vlerah, 42 Ohio St.2d 21, 325 N.E.2d 544 (1975), the Ohio Supreme Court held

that Ohio uses a test of “reasonableness” when determining whether to enforce a

noncompete provision in an employment contract. Id. The reasonableness test “permits

courts to determine, on the basis of all available evidence, what restrictions would be

reasonable between the parties.” Id.at 25. Raimonde outlined factors that a court should

examine to determine the reasonableness of a restraint on trade, namely: (1) to the

absence or presence of limitation as to time and space; (2) whether the employee

possesses trade secrets; (3) whether the covenant seeks to eliminate competition that

would be unfair to the employer or merely seeks to eliminate ordinary competition; (4)

whether the covenant seeks to stifle the inherent skill and experience of the employee;

(5) whether the benefit to the employer is disproportional to the detriment to the

employee; (6) whether the covenant operates as a bar to the employee’s sole means of

support; and (7) whether the forbidden employment is merely incidental to the main

employment.

      Down-lite argues that it has demonstrated the reasonableness of the restrictive

covenants in the Shareholder Agreement because:

      • There are limitations as to time and space;

      • Mr. Altbaier was the sole contact with the customer;

      • Mr. Altbaier has confidential information or trade secrets;

      • The covenants eliminate competition which would be unfair;




                                           12
       • The covenant does not seek to stifle inherent skill and experience of the
       employee – its directed at his misuse of Down-lite information and Mr.
       Altbaier has skills that he can use easily in non-competitive roles;

       • The benefit to the Down-lite is its ability to continue to exist. Meanwhile
       the detriment to Mr. Altbaier is that he may have a short-term loss of pay
       before he finds a job that pays the same or, likely more than what he was
       paid at Down-lite;

       • the covenant does not operate as a bar to Mr. Altbaier’s sole means of
       support;

       • The “talent” at issue was developed during the last six years; and

       • The forbidden employment is Mr. Altbaier’s main employment during his
       final years with Down-lite.

(Doc. 56 a 23).

       Down-lite argues that it has a strong protectable interest because its customers

are customers of the entity, not customers who came to Down-lite because of Mr.

Altbaier. Down-lite invested heavily in Mr. Altbaier for seventeen years. He then left to

compete with a plan to perform the same function directed at the same customers he

serviced and garnered confidential information from while employed with Down-lite. The

Shareholder Agreement does not impede Mr. Altbaier’s livelihood. Rather, it seeks to

prevent him from soliciting his former customers in order to give Down-lite critical

protection of its customer relationships for a limited but reasonable time. In light of the

foregoing, Plaintiff argues that it has shown a likelihood of success on the merits.

       Defendants, however, argue that California law should be applied to the

Shareholder Agreement. Notably, California law prohibits restrictive covenants even

when contained in shareholder agreements. Accordingly, Defendants contend the

restrictive covenants outlined in the Shareholder Agreement are unenforceable under

California law.

                                            13
       Defendants next contend that Down-lite’s material breaches of the 2013

Shareholder Agreement bar its contract claims and excuse Defendant from future

performance. Notably, “it is a condition of each party’s remaining duties to render

performances…that there be no uncured material failure by either party.” Restatement

of the Law 2d, Contracts, Section 237 (1981). Ohio courts apply Restatement of

Contracts § 241 to determine if a breach is material. Arthur J. Gallagher & Co. v.

Anthony, No. 16-CV-00284, 2016 WL 4523104, at *21 (N.D. Ohio Aug. 30, 2016).

       As such, to determine whether Down-lite committed material breaches under

Ohio law, the Court must examine: (1) the extent to which Defendant will be deprived of

the benefit which he reasonably expected; (2) the extent to which Defendant can be

adequately compensated for the part of that benefit of which he will be deprived; (3) the

extent to which Down-lite will suffer forfeiture if the restrictive covenant is not enforced;

(4) the likelihood that Down-lite will cure its failure, taking account of all the

circumstances including any reasonable assurances; and (5) the extent to which Down-

lites’s behavior comports with standards of good faith and fair dealing” Arthur J.

Gallagher & Co. v. Anthony, No. 16-CV-00284, 2016 WL 4523104, at *21 (N.D. Ohio

Aug. 30, 2016) citing Restatement of Contracts § 241 (1981). The notes to Section 241

go on to state: “This Section therefore states circumstances, not rules, which are to be

considered in determining whether a particular failure is material.” Ohio Educ. Ass'n v.

Lopez, 2010-Ohio-5079, ¶ 15.

       “If one party to the contract fails to perform as promised, then there is a failure of

consideration, and the other party need not perform his promise.” Siemaszko v.

FirstEnergy Nuclear Operating Co., 2010-Ohio-2121, ¶ 23, 187 Ohio App. 3d 437, 444



                                             14
(citing Comstock Homes, Inc. v. Smith Family Trust, 9th Dist. No. 24627, 2009-Ohio-

4864, 2009 WL 2952776, ¶ 8). (Also noting that if a party to a contract “neglects or

refuses to perform a material promise in a contract, there is a failure of consideration.”)

(Internal citations omitted)). Moreover, “[i]f an employer materially breaches the

employment agreement, it cannot enforce an otherwise valid restrictive covenant

contained in the agreement.” Arthur J. Gallagher & Co. v. Anthony, No. 16-CV-00284,

2016 WL 4523104, at *21 (N.D. Ohio Aug. 30, 2016).

       Here, Defendants contend that Down-lite materially breached the 2013

Shareholder Agreement upon the following failures:

      a. Down-lite failed to appoint and retain a permanent Board of Advisors under
         Section 13.6. (Tr. at 2-80). Had Down-lite maintained a board of outside, non-
         family advisors, it might not be in the financial situation in which it now finds
         itself.

      b. Down-lite failed to provide consistent annual performance reviews to
         Defendant under Section 13.9(b). (Tr. at 1-256). Down-lite’s lack of
         consistency resulted in a lack of uniform direction, compensation and
         evaluation for Defendant and other company employees.

      c. Down-lite failed to convene annual Family Council meetings consistently as
         mandated by Section 13.10. (Tr. at 4-59; 3-79, 3-115). Holding regular family
         council meetings could have prevented the misinformation, lack of direction,
         and dysfunction that appeared at the hearing.

      d. Down-lite failed to give owners Robert Altbaier and Larry Werthaiser an
         opportunity to object to the decision to sue Defendant. (Tr. at 4-69). Down-lite
         deliberately side-stepped this requirement to avoid the process set forth in
         13.9 and gain a tactical advantage in litigation. Down-lite failed to comport
         with standards of good faith and fair dealing.

      e. Down-lite created a “G 1.5” employment level with attendant vague duties and
         requirements without holding a vote and/or reducing the requirements to
         writing or a vote. (Tr. at 1-145; 2-5; 3-42).

      f. Two other parties to the 2013 Shareholder Agreement (Marvin Werthaiser
         and his daughter, Hailey) surreptitiously created a new business entity in the
         event Down-lite fails. Down-lite has not taken any actions against them to

                                            15
           enforce their Restrictive Covenants. (Tr. at 2-126). Down-lite failed to comport
           with standards of good faith and fair dealing.

       g. Down-lite failed to observe the corporate formalities necessary to affect the
          2013 Shareholder Agreement.

       Defendants argue that each of these breaches alone or and in combination are

material; and establish that Down-lite materially breached the agreement. Defendants

assert that Down-lite’s conduct does not comport with the standards of good faith and

fair dealing.

        In the alternative, assuming Down-lite’s actions did not materially breach the

agreement, Defendants further contend that the restrictive covenants outlined in the

Shareholder Agreement are not enforceable under Ohio law because they are

unreasonable.    As   noted   above,    the   Ohio   Supreme    Court   has   adopted    a

“reasonableness” standard for restrictive covenants, which is to be determined on a

case-by-case basis. Raimonde v. Van Vlerah, 42 Ohio St.2d 21, 25–26, 325 N.E.2d

544, 547 (1975). A party seeking to enforce such a contract must show, by clear and

convincing evidence, that the restrictive covenants are “[1] no greater than is required

for the protection of the employer, [2] do[ ] not impose undue hardship on the employee,

and [3] [are] not injurious to the public.” FirstEnergy Solutions Corp. v. Flerick, 521

Fed.Appx. 521, 525–26 (6th Cir. 2013) (citing Raimonde, 325 N.E.2d at 544).

       Here, the 2013 Shareholder Agreement contains a two-year non-competition

restriction. In this regard, “Ohio Courts have recognized only two legitimate business

interests that are sufficient to support enforcement of a noncompetition agreement,” and

that those interests are “preventing the disclosure of the former employer's trade secrets

or the use of the former employer's proprietary customer information to solicit the former



                                              16
employer's customers.” Horter Inv. Mgmt., LLC v. Cutter, 257 F. Supp. 3d 892, 907

(S.D. Ohio 2017) (citing Brentlinger Ents. v. Curran, 141 Ohio App.3d 640, 752 N.E.2d

994 (Ohio Ct. App. 10 Dist. 2001)).

       Applying the Raimonde factors to the facts of this case, Defendants contend that

the restrictions are unreasonable. Notably, Defendants assert the 2013 Shareholder

Agreement contains a two-year non-competition restriction. The two years, however, do

not start until the signatory “ceases to hold any Shares” in the business. Additionally,

since Defendant himself is not an individual shareholder, rather one of three co-trustees

of a trust that holds non-voting shares in Down-lite, he contends that he cannot cease to

hold shares without the consent of his co-trustees to sell shares back to Down-lite under

the terms set forth therein. Further, even if his two co-trustees consented, there is no

provision that would allow the trust to sell shares that are negatively valued. Finally,

Defendants argue that the trust agreement does not provide a procedure by which an

individual co-trustee can cease holding shares. Thus, Defendants contend that the only

way for Defendant Altbaier to cease holding shares would be to re-write both the 2013

Shareholder Agreement and the trust document, which he cannot do unilaterally.

Because there is no time at which Defendant Altbaier can cease holding shares, the

duration of the restrictive covenant lingers in perpetuity. In this regard, Defendant notes

that Ohio Courts will not enforce an endless restrictive covenant.

       Defendants further contend that the covenants are designed to stifle Mr.

Altbaier’s inherent skills and expertise. Defendant Altbaier’s skills and expertise were

self-taught. In this regard, Defendants argue that no one at Down-lite shared company

trade secrets or proprietary information to educate him.



                                            17
         In addition, Defendants argue that the benefit of the restrictions to Down-lite are

grossly disproportionate to the extreme burden they place upon Mr. Altbaier and PAICE.

Moreover, any detriment to Down-lite is largely of its own doing based on its

unwillingness to partner with Defendants to sell Down-lite’s down to outerwear

customers in an independent sales representative capacity.

         As such, Defendants argue that Down-lite seeks to prevent Defendants from

engaging in activities well beyond the sale of down insulation to outerwear brands. That

is, Down-lite seeks to prevent Defendants from engaging in markets in which Down-lite

does not even conduct business. Moreover, the large majority of Down-lite’s business is

in bedding and furniture. PAICE was not formed to conduct any business in those

areas.

         Moreover, Defendants contend that Down-lite failed to proffer any evidence

demonstrating that Defendant Altbaier breached any of the provisions of the restrictive

covenants at issue. There were a handful of text messages that were social in nature

and fully consistent with Defendant Altbaier’s prior social contacts with those individuals.

There were a few email messages that related to non-competitive business, such as

selling zero-down insulation to the outerwear market or making connections to further

non-competitive consulting arrangements. Defendant Altbaier contends that his

distribution of a benign survey to former customer contacts following his departure from

Down-lite, but before the issuance of the TRO, did not breach the restrictive covenants.

In light of the foregoing, Defendant Altbaier contends that these contacts do not qualify

as breaches of the restrictions. The undersigned agrees.




                                             18
       Upon careful review of the evidence and the arguments of the parties, the

undersigned finds that Plaintiff has not shown a likelihood of success on the merits

relating to the breach of contract claim.

              2. Trademark Claims

       Down-lite also seeks injunctive relief on the trade secrets claim. To prevail on an

OUTSA claim, a plaintiff must show “by a preponderance of the evidence: (1) the

existence of a trade secret; (2) the acquisition of a trade secret as a result of a

confidential relationship; and (3) the unauthorized use of a trade secret.” Heartland

Home Fin., Inc. v. Allied Home Mortg. Capital Corp., 258 F. App'x 860, 861 (6th Cir.

2008). See also Murray Energy Holdings Co. v. Mergermarket USA, Inc., S.D. Ohio No.

2:15-CV-2844, 2016 U.S. Dist. LEXIS 79183, at *7 (June 17, 2016) (quoting Heartland

Home Fin. For elements of OUTSA claim).

       Information can be characterized as a “trade secret” only when it “derives

independent economic value…from not being generally known to, and not being readily

ascertainable through proper means by, another person who can obtain economic value

from” it. (See, 18 U.S.C. § 1839(3) and O.R.C. 1333.61(D)). This case involves two

types of alleged trade secrets: (i) customer lists and (ii) proprietary pricing information.

       The Ohio Supreme Court established a six factor test to determine whether

something warrants trade secret protection: (1) the extent to which the information is

known outside the business; (2) the extent to which it is known to those inside the

business; (3) the precautions taken by the holder of the trade secret to guard the

secrecy of the information; (4) the savings effected and the value to the holder in having

the information as against competitors; (5) the amount of effort or money expended in



                                             19
obtaining and developing the information; and (6) the amount of time and expense it

would take for others to acquire and duplicate the information. (See State ex rel. Besser

v. Ohio State Univ., 87 Ohio St.3d 535 (2000), quoting State ex rel. Plain Dealer v. Ohio

Dept. of Ins., 80 Ohio St.3d 513, 524-525 (1997)).

        Here, applying the factors outlined above, Plaintiff has failed to show that its

customer list or pricing information constitute trade secrets. At the hearing, Down-lite

described its “secret sauce” or confidential business information/trade secrets to

include: Customer names, supply chain, contact information, marketing information,

prices and margins, certifications and standards, information on “Down 101”, and its

manufacturing processes. However, this information is widely known in the industry and

in many cases, proudly shared with suppliers and customers. (Tr. at 2-127 to 132; 2-

138).

        Down-lite permits the identity of its outerwear customers to be publicly available.

It publicizes them on a brand board at trade shows. (Tr. at 3-108). It publicizes them on

its website and in marketing materials. Down-lite makes no efforts to keep its

customers’ identities and other information confidential. (Tr. at 3-109). Down is a traded

commodity, just like oil. (Tr. at 3-129). Down-lite’s supply chain includes down and

feather suppliers primarily in Asia. (Tr. at 1-71). For its sale of down to outerwear

companies, Down-lite enters into written agreements with outerwear brands but

supplies the down to independent cut-and-sew garment factories with whom the brand

has contracted to make its products. (Tr. at 1-191). In most cases, Down-lite’s down

supplier in China ships directly to the garment factories in Asia. (Tr. at 1-190). In some

cases, Down-lite processes the down and ships it to the factories. None of this is secret



                                            20
or proprietary. Suppliers know the identities of the brands, customers, factories, and

processors and vice versa. The down industry demands “supply chain transparency.”

(Tr. at 3-70).

        Several websites, including trackmydown.com and panjiva.com, provide the

public with detailed information about the down supply chain. (Tr. at 3-107). Contact

information for Down-lite’s outerwear brand buyers and customers is widely available to

the public. The brands do not keep their contact information confidential. The contact

information for Down-lite’s largest outerwear customers is available on LinkedIn, as

shown by the LinkedIn profiles entered into evidence. (Tr. at 2-144). Further, any

outerwear trade show attendee can get a list of brand contact information from the trade

show and many of the contact lists are also available on the internet. (Tr. at 3-108; 1-

211).

        Down-lite does not keep its marketing information and plans confidential.

Information about the down and feather market and outerwear markets is available to

anyone from a variety of market research firms. (Tr. at 1-216, 217).

        Because down and feathers are agricultural commodities and subject to

everchanging tariff practices, the prices on down and feathers are volatile and fluctuate.

Thus, prices regularly change each month. (Tr. at 3-129). Down-lite has not created any

certifications or standards in the industry. Rather, the few certification programs that

apply to down and feathers are administered by third party organizations – such as the

Textile Exchange for the “RDS” standard. (Tr. at 3-168). The processing of down and

feathers is neither complicated nor secretive. (Tr. at 1-147,148). Down comes from

either ducks or geese, in a few color gradations, and in different fill powers or rates,



                                           21
depending on density. (Tr. at 1-7). Down is a by-product of the poultry industry. Farmers

sell feathers and down to Down-lite, and Down-lite processes the material by separating

the feathers from the down, then washing and drying the product. (Tr. at 3-159, 160).

Down-lite does not make jackets or sleeping bags. Rather, it sells down to brands who

use cut and-sew factories to make their jackets and sleeping bags. All of this

information is publicly available. Down-lite publicizes “Down 101” in presentations that it

gives publicly. (Tr. at 1- 147). There are dozens of articles on the internet that explain

the process. Down-lite publicizes its processes through its collection of YouTube videos.

(Tr. at 2-138).

       Moreover, Robert Altbaier (a 1/3 owner of the company and someone who has

been in the industry for more than 30 years), testified that Down-lite has no trade

secrets. (Tr. at 3-126, “There are no such things as trade secrets in the down

business…It’s an open market”). The machinery utilized to process down and feather is

used by practically every down and feather processor in the world, and the related

processes and technology has been the same for nearly 50 years. (Tr. at 4-25).

       Additionally, Down-lite failed to produce any evidence that Defendant Altbaier

disclosed any of Down-lite’s trade secrets. (Tr. at 2-71,72, 97).

       In light of the foregoing, the undersigned finds that Down-lite has failed to

establish a likelihood of success on the merits on its claims for trade secret

misappropriation.

       B. Irreparable Harm

       Irreparable harm exists when there is a substantial threat of material harm that

cannot be adequately compensated through monetary damages. Prosonic Corp. v.



                                            22
Stafford, 539 F.Supp.2d 999, 1007 (S.D. Ohio 2008), citing Fraternal Order of Police v.

Cleveland, 141 Ohio App. 3d 63 (2001). Harm is “irreparable” only if it is “actual and

imminent” as opposed to “speculative or unsubstantiated”. Here, there is no evidence

that Down-lite has lost a customer, order, or dollar of revenue as a result of any activity

by Defendant or PAICE. Additionally, there was testimony at the hearing that Down-lite

has continued to earn new business from outerwear customers since Defendant left the

company.

       C. Harm to Others and Public Interest

       With regard to determining the probability that granting a temporary restraining

order will substantially harm others, “the focus is on the harm that a defendant will

suffer[.]” Lander v. Montgomery Cty. Bd. Comm'r, 159 F. Supp. 2d 1044, 1053 n. 18

(S.D. Ohio 2001). Additionally, the public interest is served by having reasonable non-

disclosure agreements enforced and preventing unfair competition. See ALTA Analytics,

Inc. v. Muuss, 75 F.Supp.2d 773, 786 (S.D.Ohio 1999) (“the public interest is always

served in the enforcement of valid restrictive covenants contained in lawful contracts.”)

(quoting National Interstate Ins. Co. v. Perro, 934 F.Supp. 883, 891 (N.D.Ohio 1996)).

However, it also is served by ensuring that an individual's employment opportunities are

not unduly restrained. Here, there is no evidence that Defendants improperly competed

with Plaintiff or misappropriated any trade secrets. To the contrary, the evidence

establishes that Defendant Altbaier worked diligently to close 80% of Down-lite’s

outerwear orders for the year during his last days of employment, and that those

contracts will last for a year in most cases. Down-lite has not shown that its requested

preliminary injunction would not harm others or that it would serve the public interest.



                                            23
      In sum, balancing the equities in this case, the Court concludes that a preliminary

injunction is not well-taken and should not be granted.

      IV.       Conclusion

      For the reasons explained herein, IT IS RECOMMENDED THAT Plaintiff’s

motion for a preliminary injunction (Doc. 1) be DENIED and the previously entered TRO

be dissolved.


                                                          s/Stephanie K. Bowman
                                                          Stephanie K. Bowman
                                                          United States Magistrate Judge




                                           24
                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

DOWN-LITE INTERNATIONAL, INC.,                       Civil Action No. 1:19-cv-627

      Plaintiff,                                     Dlott, J.
                                                     Bowman, M.J
    vs.

DEFENDANT ALTBAIER, et al.,

      Defendants.




                                      NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS

after being served with a copy thereof. That period may be extended further by the

Court on timely motion by either side for an extension of time. All objections shall

specify the portion(s) of the R&R objected to, and shall be accompanied by a

memorandum of law in support of the objections.         A party shall respond to an

opponent’s objections within FOURTEEN DAYS after being served with a copy of those

objections. Failure to make objections in accordance with this procedure may forfeit

rights on appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters,

638 F.2d 947 (6th Cir. 1981).




                                         25
26
